        Case 2:18-cv-00661-RDP Document 28 Filed 11/19/18 Page 1 of 20                    FILED
                                                                                 2018 Nov-20 PM 03:48
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA
                   '/:..'

Case 2: l 8-cv-00661-RDP



                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION


Pamela Stubbs,
Plaintiff.

vs.

Compass Bank,
Defendant.

                 Amended Hostile Work Environment Complaint

Plaintiff, Pamela Stubbs, hereby submits its opposition to Defendant's Motion to

Dismiss the Complaint.

COMPLAINT
I. JURISDICTION

  I.The jurisdiction of court is invoked pursuant to Title VII of the Civil Rights

Act of 1964 as amended. The jurisdiction of this court is invoked to secure

protection for and to redress the deprivation of rights secured by 2000e providing

relief against a Hostile Work Environment under the protected class of race and

Cat's Paw Liability. Plaintiff has initiated her EEOC charge and received her Notice


of Right to Sue Letter. Prior to Filing this Complaint. See Exhibit A.
        Case 2:18-cv-00661-RDP Document 28 Filed 11/19/18 Page 2 of 20




IL     PARTIES

  2. Plaintiff Stubbs is an African American female living in Jefferson County,

Alabama.

  3. Defendant Compass Bank is a domestic corporation doing business in

Jefferson County on the date of the events that are the basis for this complaint.

III.   STATEMENT OF FACTS

  HOSTILE WORK ENVIRONMENT

  4. Plaintiff was hired in or about November 2007.

  5. An email was sent to HR during the week of 12/22/2017 concerning

harassment against her by a manager (Kelly Ellis) and a co-worker

(Jacqueline Ligon). See exhibit B.

  6. Plaintiff Stubbs stated to HR Partner that she had a meeting with

Kristen Metty, Kelly Ellis' manager during the month of February 2017.

  7. Plaintiff Stubbs stated to Metty that Kelly Ellis was harassing her

assigning more difficult cases to her which makes it very difficult or impossible

to meet required departmental goals. It was also stated that Kelly constantly places

her hand firmly on the Plaintiffs shoulder as to intimidate her. This behavior

continued even after a follow-up meeting with HR on 02/01/2018. See Exhibit C

On 0610412018 Kelly walked up behind Plaintiff Stubbs and poked her in the back

with her fingers.
          Case 2:18-cv-00661-RDP Document 28 Filed 11/19/18 Page 3 of 20




See Exhibit D. The behavior was unwelcomed, humiliating, and was believed to be

done to intentionally causing Stubbs emotional distress and uncertainty for her

safety.

  8. Monthly evaluations were given by Team Lead Judy Jones from 03/2017 to

0612612017 where it was stated that there were no problems with the Plaintiff's

work. Then on 07 /17 /2017 Plaintiff Stubbs was told that she was not a team


player, that she would be graded poorly in that area which would in-turn


negatively affect her raise for next year and block any available promotions.


{Burlington Industries, Inc. v. Ellerth) affirming that employer is strictly liable for


supervisor harassment in a tangible employment action such as failing to

promote. It was also discovered that Derogatory statements were added to the


Plaintiff's file by Kelly and management will not give the Plaintiff a copy of the

evaluations as to hinder any opportunity of transferring out of the department.


 9. On 12/26/2017 Plaintiff Stubbs emailed a letter to the Office of General

Counsel at Compass Bank stating that the work environment has become


stressful due to a co-worker Jacqueline Ligon spreading rumors throughout the


department that Stubbs has a sexually transmitted disease. This is intentional
       Case 2:18-cv-00661-RDP Document 28 Filed 11/19/18 Page 4 of 20




infliction of emotional distress that has harmed my reputation and caused co-w

workers to disassociate themselves from me. It was also noted in the email that


Jacqueline Ligon has conducted this type of behavior in the past. It is also


believed that management knew or should have known about the offensive and


abusive behavior but allowed it to be permitted See exhibit E. (Cat's Paw Liability)


"[I]fthe [non decision maker employee] performs an act motivated by [prohibited]

animus that is intended by [non decision making employee] to cause an adverse

employment action, and if that act is a proximate cause of the ultimate employment

action, then [employer] is liable as cited in the opinion on remand, Staub v. Proctor

Hosp., 421 F. App'x 647, 648 (7th Cir. 2011).] [emphasis added]


 10. On 06/26/2018 a second EEOC charge was filed #420-2018-02838. Plaintiff


Stubbs stated that she overheard manager Kelly Ellis say to another co-worker

that as long as she is employed with Compass Bank she would make her life a

living hell. See exhibit E. Due to the unlawful, extreme and outrageous behavior of

Kelly Ellis Stubbs has suffered mentally as well as physically. She was hospitalized


From 07 /22/2018 to 07 /27 /2017, has missed several days from work causing


disciplinary actions towards her attendance and defamation of character
       Case 2:18-cv-00661-RDP Document 28 Filed 11/19/18 Page 5 of 20




overlooked by management. Stubbs believes the actions of Kelly Ellis, Emotional


Distress and Abusive Work Environment is the on-set of her health declining.


  11. Although Plaintiff describes circumstances in the EEOC charge that fully
reflect a Hostile Work Environment, the PlaintiffunintentionaJly did not check the
"Other" box for Hostile Work Environment and Cat's Paw Liability.


WHEREFORE, PREMISES CONSIDERED, Plaintiff request the following relief:
   1. Grant Plaintiff an order requiring Defendant to make Plaintiff whole by
      granting appropriate declaratory relief, compensatory and punitive damage.
   2. Grant Plaintiff a permanent injunction enjoining Defendant, its agents,
      successors, employees, attorney and those acting in concert therewith from
      continuing to violate the civil rights laws.
   3.
Respectfully submitted this 19th day of November, 2018


                             P~a
                               _ a St~bb~: ~laintiff
                                   I   ~ ~ . f,,,•t;:-·"\·~vh--­
                              \    , '~r\)
                              3317 Woodley Court
                                  Hoover, Al 35216
                                   205-422-8500
Case 2:18-cv-00661-RDP Document 28 Filed 11/19/18 Page 6 of 20
Case 2:18-cv-00661-RDP Document 28 Filed 11/19/18 Page 7 of 20




                     EXHIBIT A
                   Case 2:18-cv-00661-RDP Document 28 Filed 11/19/18 Page 8 of 20


                       Case 2:18-cv-00661-RDP Document 1 Filed 04/27/18 Page 10 of 16



UOC:Fann~(ll/1111)


                             CHARGE OF DISCRIMINATION
                                                     •                                                                           •
                                                                                                                  Charge Presented To:                     Agency(ies) Charge No(s):
                   Thi. furm h dftc:ted by the Privacy Actof 1974. Su entlc~ed Privacy Act
                        Statement and other lnfonnatlo~ before c:ornpletlng thla form.                                 ~ FEPA
                                                                                                                                EEOC                            420-2018--00883
                                                                                                                                                                            and EEOC
                                                                                   St!lttorlocal~nr::y.1fiU!y

Name (lnrJJuu Mr., Ms~ MnJ                                                                                                                 Home Phone                     Yw of Birth

Ms, Pamela D Stubbs                                                                                                                     205-422-8500
Str1111t Addfns                                                                            City, State and ZIP Codi

3317 lst Street West, HOOVER, AL 35216


Named Is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Goverrunent Agency That I Believe Discriminated
Against Me or Othen. {Ifm~ thMJ two, list under PA.RT!CUI..ARS ~ow.)
                                                                                                                                                                        Phone No.
"""'
                                                                                                                                 No,   Employen,M..,,bcn

COMPASS BANK
Street Addl"l!55                                                                           Clty, State and ZlP Code
                                                                                                                                                           I
15 2oth strret south, BlRMINGHAM, AL 35233


N=•                                                                                                                              "'o. Employees. Mcmbcn                 Phone No.



Stmt Addrn.s                                                                               City, Sblte and ZIP Code
                                                                                                                                                           I
DISCRIMINATION BASED ON (Cbeclc 11pproprUtt! ftax(eJ)J                                                                                     DATE(S) DJM:IUM.INA TION TOOK PLACE
                                                                                                                                                   E'll'l!llll

  0         RACE         D        COL.al   D   D          SEX                    RfUGlON         D        NATIONAL OR.lGJN                     02-23-2017
                                                                                                                                                                                 ""''
                                                                                                                                                                         12-22-2017
        [!] RETALl.ATION                DAGE D                     DISAlllLITY           D         GENETIC INFORMATION

                     D      CTTHER.(Sp«Jfy)                                                                                                        D       COITTIN1JING ACTION

 THE PARTICUUJtS ARE (IfaddltJotuiP8P" is 11ttded, atrac/J r1:irtra shett(s}):
   I am a black female who has worked far the above named employer for ten years. On february 23rd, 20171 complained on my
   manage Kelly Ellls.1 complained at her manager Krlstln Metty, I told krlsten that Kelly Ellls was reassigning more dlfllcult case!
   to me. This would In-tum make It more difBcult to meet expected goals of 20 cases weelcly and 80 case! monthly. On August 4th
   2011, 1had a meeting wlthmytA!am leadJudy Jones,Judy-edln the meeting that I was consistently below expected monthly
   production goals from May until July.Judy and I went over the numbers and It was fmmd that I did meet production from May
   untl!July. After speaking with Kelly Judy called me back Into the meeting and said I am being coached for not meeting
   production only for the month ofJuly. Per Kelly Ellls there would no further changes made and time taken away from the job for
   a single day ofvacation, holldays,slclc days and meetings would not be considered. This course of action would Insure failure to
   complete asstgned work and lead to d!slpllnary actions Including termlnatln. Another Incident During the month ofJuly when I
   received approximately four phone calla from Tamika Wren, a HRRepresentaUve concerning my attendance, TWO of the called
   oecured while I was In the doctors ofilce, Tamika wanted to known when I would be completing fMLA parpers per the noquest of
   Kelly Elllsl aslced Tamlka haw many ocurrances I had and she did not know. '!be next uponreturlng to worlc I recelvedan email
   from Kelly .!tatlng that I have four occurrances. We went back md forth concerning the matter and It was determined that I only
   had three and five occunances starts the did01l 0 •~ a..'"tlon t>rocess. I felt harrassed and belleved this to be a form of retaliation
 t want th!~ charge filed with both the EEOC and the State or local Agency, If any. I wil!                NOTARY - When DtasuryforSUleRltd laal .AgencyRequlrunents
 advise the agencle$ lfl change my address or phone number and l wUI cooperate fully with
 them in the procuslng of my charge ln accordance with their procedures.
                                                                                                          I swear or affirm that I have re.ad the above charge and that It Is true to tbe
 I declare wider penalty of perjury that the above is true and correct.                                   best of my knowledge, Information and belle[.
                                                                                                          SIGNATURfOf COMPl.Ail-1,.\til'



                                                                                                          SUBSCRIBfD AND SWORN TO BEfORr ME THIS DATE
           Digitally signed by Pamela Stubbs on 12-211-2017 02:36 PM EST                                  (mooth. a'.ly,ye4tj
              Case 2:18-cv-00661-RDP Document 28 Filed 11/19/18 Page 9 of 20
                                                                                                                                   L.
                     Case 2:18-cv-00661-RDP Document 1 Filed 04/27/18 Page 11of16



EEOCF11m1.S(ll/09)

                           CHARGE Of DISCRIMINATION
                                                   •                                                                     •
                                                                                                               Charge Presented To:             Agency(ies) Charge No(s):
                 This form Is affected byl:tJB Prlvacy Act of 1974. See enc!o~ Prlv.cy Act
                       S~~mtand other Information before completing tllb form.                                    ~     fEPA
                                                                                                                        EEOC                           42()-2018-00883
                                                                                                                                                                   and EEOC
                                                                                 Stateor!OClll Agency, iiany
  for complalrig to Kelly El1is manager. On December 22nd, 20171 contacted HR Representative Tammy Fincher to complan about
  defamation of character by a co-worker with behavior being known to upper mamgement. I told Tammy that Jacqueline Ugton a
  BSA Speclallst and Ls under the management of Monica fUqUO. for several months Jacqueline has defamed my character by
  spreading rumors throughout the department that I have a semally transmitted disease. other offetulve comments were stated
   aincemlllgmy hair, cloth1ng. and that I am uru:lean. It Ls well lcnown throughout the department thatJacqueline has ainducted
  thLs type ofbehaviour In the pat as !twas stated to me by Kddrlc Wllllams that Jacqueline speaded rumon about him
   throughout the BSA department and caused co-workers to stray away from him_ After bearing my complaint about Jacqueline,
  Tammy stated that there was not much that could be done. It Ls against company policy for myself and fellow employees to be
   sul!lected to such behavior. If employees of BSA/AML Department were questioned I am confidently sure that these accusations
   against Jacqueline Ugon will be found to be true and also that the behavior Ls lcnown to management- In addition The week of
   December 22nd,2o17 I have been bearing rumon that I will be fired after I return from vacation which Ls the week of December
   2!1th, 2017. ltwas said tbatmy manager Kelly Ellis would seek to find error In my work that would result In termination. I have a
   right to a stress free work envlrorunent. It Ls W1falr that my character Ls defamed by a co-worker and Job threatened by my
   manager. I am seeking help to stop the rumor, harassment and retaliation.
   I believe that! have been retaliated agalnat for engaging In protected activity In violation of Title VIl ofthe CivU Rights .\ct of
   1964, as amended.




 I want this charge filed with both the EEOC and the State ot local Agency, If any. I will           NOTARY - When n«HUJY for Stm and Loal Apncy HequJnments
 advtse the agencies If! change my address or phone number and I will cooperate fully with
 them tr1. the processing of my charge In accordance with their procedure!.
                                                                                                     I swear or affirm that I have read the above charge and that It Is true to the
 I declare under penalty of perjury that tbe above is true and correct                               best of my knowledge, Information and belief.
                                                                                                     S!GNA.TURf OF COMPLJ..INANT



                                                                                                     SUBSCRIBED AND SWORN TO BEFORE ME IBl5 DAl!
           Dlgltally slgned by Pamela Stubbs on 12-2H017 02:36 PM EST                                (month, d,y,ywj
Case 2:18-cv-00661-RDP Document 28 Filed 11/19/18 Page 10 of 20




                       EXHIBIT B
12/2G/2017                            SGL-06157131 HR Solutions - pam.stubbs@bbva.com - Bbva.com Mail
                      Case 2:18-cv-00661-RDP      Document 28 Filed 11/19/18 Page 11 of 20




       Mail                                                                                                                         More



                                            SGL-06157131 HR Solutions                   1nbox   x


I      lnbox (6)
                                                 HRHELP.US@bbva.com
       Starred
                                                 to me
       Sent Mail
       Drafts (90)
       BSA (54)                                  Good morning Pam,
       Changes and Updat ...
                                                 Hope that you're doing well today' You will need to reach out to your Talent Partner direct
       Good Reading (54)                         Tammy Fincher and she can be reached at tammy.fincher@bbva.com or directly at 205-2
       HR (12)
       KYC Emails (14)                           Thank you for contacting Team Member Services!
                                                 Lori
       NSU (37)
       Personal (163)                            <<<<<<<<<<<<<<<<<<<<<<<<>>>>>>>>>>>>>>>>>>>>>>>>
       Reviewer Comments ...                     DESCRIPTION: From: PAM STUBBS
       More                                      Subject: Requesting a Meeting.
                                                 Good Morning,

                                                 I would like to request a meeting with an HR representative concerning
                                                 Harassment and Retaliation against me by management and a co-worker.

                                                 Thank You.




https://mail .google.com/mail/u/O/#inbox/1607f30eb8195544                                                                                  111
Case 2:18-cv-00661-RDP Document 28 Filed 11/19/18 Page 12 of 20




                      EXHIBIT C
3/12/2018        ln1Jitatior:: Follow up meeting w/ Talent & Culture@ Thu Feb 1, 2018 1pm - 2pm {CST) (pam.stubbs@bbva.com) - pam.stubbs@bbva.com - Bbv.
                           Case 2:18-cv-00661-RDP Document 28 Filed 11/19/18 Page 13 of 20
      BBVA                      Tammy


    Mail                                                                                                Report Phishing            Mova to lnl>ox                                    More



                                Invitation: Follow up meeting w/ Talent & Culture@ Thu Feb 1, 2018 1pm - 2pm {CST) (pam.stubbs@bbva.com)                                                                                       Pe-,v.~v.1

    lnbox (1)                        TAMMY FINCHER <tamrny.ftncl;er@bbva.com>                                                                                                                                                    Jan 31
    Starred                          to me. PATRICIA, KELLY, JUDY

    Ser·t Mail

    Drafts (15)                                                     Follow up meeting w/ Talent & Culture                                                                                   Agenda
                                                                    View on Google Calendar                                                                                                 Thu Feb 1, 2018
    BSA (54)                                     1
                                                                    When         Thu Feb 1, 2018 1pm - 2pm (CST)                                                                            No earliflr events
    Calendar
                                                                    Where        Daniel 1E-211st floor Talent & Culture area                                                                1pm        Follow up meeting wl Talent & Culture
    Changes and Updat
                                                                    Who          KELLY ELLIS. PATRICIA OSBORNE, JUDY JONES, TAMMY                                                           No later events
    Good Reading (55)                                                            FINCHER•
    HR (16)
                                                                                         Maybe              No
    KYC Emails (14)

    NSU (37)

    Personal {171)                      Follow up meeting w/ Talent & Culture
    More                                When           Thu Feb 1, 2018 1pm - 2pm Central Time

                                        Where          Daniel 1E-211st floor Talent & Culture area (maR)

                                        Calendar       R:am.stubbs,'qlbbva.com

                                        Who                TAMMY FINCHER. 0<ganizer
                                                           PATRICIA OSBORNE
                                                           KELLY ELLIS
                                                           JUDY JONES
                                                           Qam s;ubbs@bbva rom




                                        You are recerw1g this enca1I at the account pam stubbs@bb•a.oom because you are subscribed for 1nvitabons on calendar P.ilm                    stut>b~@t>b'a   com

                                        To stop rece1,ing t'lese ema•IS. please log 1n to C}!!po ;,....,_.,... g£Qgle.com.'cale~da'.' and change your   nofifica~<m   settmgs tcr tn1s calendar

                                        Forwarding this nv1tat1on could allow any recipient to !"!'Wily your RSVP res,,onse.       Lear~   :\1or'i!




                                     Iii   inv1te.ics Download




https://mail.google.com/mail/u/O/#search/Tammy+/1614cd6c24a2f660                                                                                                                                                                            1/1
Case 2:18-cv-00661-RDP Document 28 Filed 11/19/18 Page 14 of 20




                      EXHIBIT D
1111.912018               Case 2:18-cv-00661-RDP     Document
                                              Bbva.com               28unacceptable
                                                       Mall - Continued   Filed 11/19/18          Page
                                                                                    behaviour of Kelly Ellis 15 of 20




    BBVA                                                                                                           PAM STUBBS <pam.stubbs@bbva.com>



  Continued unacceptable behaviour of Kelly Ellis
  1 message

  PAM STUBBS <pam.stubbs@bbva.com>                                                                                                     Mon. Jun 4, 2018 at 2:00 PM
  To: tammy.fincher@bbva.com


     Hi Tammy,

     This is Pam Stubbs again writting to let you know that I am continuing to have problems with Kelly Ellis. Just a few
     minutes ago Kelly walked up to me a put her hand on my back. I should not have to keep telling this woman to keep her
     hands off of me. It has been made known that I do not want her touching me so why is she still being allowed to do it.

     If she wants to get my attention she can tap on the desk or just speak a little louder but putting her hands on me is
     unacceptable. I just wanted to let you know before I move forward with my complaint.

     Thanks

     Pam


     BBVA Compass
     Pam Stubbs
     AML/BSA

     Tel. (205) 297-3352 - Fax (205) 524-3686 email - pam.stubbs@bbva.com
     Danial Building - Birmingham. AL
     Inter-Office Mailcode: AL-Bl-CH-BS




https :// mai I.goog!e. com/ma il/u/O?ik =a9 3d9066bf&view= pt& search =a 11& perm th id =th read-a 0/o 3Am mia i-r64 270 693834 7148 8869&s impl= msg-a 0/o 3As 0/o3A . .   1I 1
Case 2:18-cv-00661-RDP Document 28 Filed 11/19/18 Page 16 of 20




                      EXHIBIT E
                        Case 2:18-cv-00661-RDP Document 28 Filed 11/19/18 Page 17 of 20


[EQ[ form   5 (11/0Q)


                              CHARGE OF DISCRIMINATION                                                                  Charge Presented To:                Agency(ies) Charge No(s):
                    This form is affected by Lhc Privacy Act ofl974. See enclosed Privacy Act
                          Statement and other information before completing this form.
                                                                                                                           D     FEPA
                                                                                                                           [!]   EEOC                            420-2018-02838
                                                                                                                                                                             and EEOC
                                                                                    State or local Agency, ifany
Name (indicate Mr., Ms.• Mrs.)                                                                                                             Home Phone                      Year of Birth

Ms. Pamela D Stubbs                                                                                                                     (205) 422-8500
Street Address                                                                               City, State and ZIP Code

3317 Woodley Court, HOOVER, AL 35216

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That I Believe Discriminated
Against Mc or Others. (If more than two, list undcrPARTICU!.ARS below.)
Name                                                                                                                              No. Employees. Members                Phone No.

COMPASS BANK                                                                                                                                                       (205) 297-3000
Street Address                                                                               City, State and ZIP Code

15 2oth St South, BIRMINGHAM, AL 35233

Name                                                                                                                              No. E:nployees, Members               Phone No.



Street Address                                                                               City, State and ZlP Code




DISCRIMINATION BASED ON (Check appropriate box(es).)                                                                                      DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                                                  Earliest                  Latest
  D         RACE
                         D        COLOR           [Kl      SEX         D         Rf.LlGION        D        NATIONAL ORIGIN                     02-26-2018                05-25-2018
       [Kl         RETALIATION          D        AGE
                                                           D        DISABllITT               D       GENETIC INFORMATION
                   D        OTHER (Sper:i(y}                                                                                                       D        CONTINUING ACTION

Tilt PARTICULARS ARE (Ifadditional paper is needed, attach extra sheet(s)):
  I am an African American female. I have been employed for over 10 years with the above named employer. On February 26, 2018,
  I asked to leave work early. My request was denied. Manager Kelly Ellis Informed me that It was against company policy. On
  May 25, 2018, Ketrlc Wiley (male) asked to leave work early and his request was granted. I heard Mr. Wiley say, Pam was not
  allowed to leave early when she asked, and Ms. Ellis replied, I don't care. I am going to make her life a living hell for the
  remainder of the time that I am here.

  On June 4, 2018, Ms. Ellis walked up to my desk and put her hands on me by poking me after I bave previously aslced her not to
  touch me. I emailed my HR representative, Tammy Fincher, because of the continued behavior by Ms. Ellis, which has also been
  reported to HR Manager Patricia Osbourne.

 I believe I am being discriminated against because of my sex (female), and retaliated against, in violation of Title vu of the Civil
 Rights Act of 1964, as amended.



I want this charge filed with both the EEOC and the State or local Agency, if any. I will                 NOTARY - When necessary for State and Local Agency Requirements
advise the agcnrics if! change my address or phone number and l will cooperate fully with
them in the processing of my charge in accordance with their procedures.
                                                                                                          I swear or affirm that I have read the above charge and that it is true to the
I declare under penalty of perjury that the above is true and correct.                                    best of my knowledge, information and belief.
                                                                                                          SIGNATURE OF COMPLAINAN I



                                                                                                          SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
        Digitally signed by Pamela Stubbs on 06-26-201811:10 AM EDT                                       (month. da_v. yearl
'   .   .   .   Case 2:18-cv-00661-RDP Document 28 Filed 11/19/18 Page 18 of 20




                                      EXHIBIT F
      Case 2:18-cv-00661-RDP Document 28 Filed 11/19/18 Page 19 of 20



I am writing to complain about a stressful work environment due to Defamation
of character by a co-worker with behavior being known by upper management.

Jacqueline Ligon is a BSA Specialist I and works under Monica Fuqua. For several
months now Jacqueline has defamed my character by spreading rumors
throughout the BSA department that I have a sexually transmitted disease. She
has spread rumors outside of the office to people that we commonly know.
Other offensive comments were stated concerning my hair, clothing and that I am
unclean.

This is intentional infliction of emotional Distress that has harmed my reputation
and caused co-workers to disassociate themselves with me.

Jacqueline Ligon has conducted this type of behavior in the past as stated to me
by Keldric Williams. He stated that she spread rumors about him throughout the
BSA Department which caused co-workers to stray away from him. Another
incident stated to me by Antoine Welch. Jacqueline cursed his out in front of
other employees grabbed her belongings a left the office.

It is against company policy for myself and fellow employees to be subjected to
such behavior. If employees of the EDD, CTR, OFAC and AML Department are
questioned I am confidently sure that these accusations against Jacqueline Ligon
will be found to be true and also that the behavior is known to management.

I tried reporting my complaint to my talent and culture representative, Tammie
Fincher. After hearing my complaint Tammie stated that there was not much that
could be done. That is when I decided to send my complaint to the Office of
General Counsel.

In Addition: The week of 12/22/2017 I have been hearing rumors that I will be
fired after I return from vacation which is the week of 12/29/2017. It was said
that my manager Kelly Ellis would seek to find error in my work that would result
in termination. I have a right to a stress free work environment it is unfair that my
character is defamed by a co-worker and my job threated by management. I am
seeking help from the council to make this inappropriate, unlawful behavior stop.
                                                                                                                                                              -:u/~ Z5; 201f.
7/27/2017                                         Case 2:18-cv-00661-RDP
                                                               Chat with KELDRIC JDocument
                                                                                   WILLIAMS --- -28    Filed 11/19/18
                                                                                                  parn.stubbs@bbva.co1n      PageMail
                                                                                                                        - Bbv<t.com 20 of 20

                                              in:chats
                                                                                                                                                                   ---
       Mail

                                             Chat with KELDRIC J WILLIAMS ---
       In box (1)                                    little. Probably use to those a$$ kissers.
       Starred
       Sent Mail                                     PAMELA D STUBBS ---
       Drafts (76)                                   Well, Diana told me the CTR system has not been working properly for about 2 years and they are having to go back for 2 whole
                                                     years to review work. 11 :01 AM
       BSA (54)
       Changes and Upd ...
                                                     KELDRIC J WILLIAMS ---
       Good Reading (50)
                                                     The two years i've been here no one would talk to me for at least a year and a half other than miserable jackie. She just wanted
       HR (12)                                       dirt she could tell about me though. This is a stiff group.
       KYC Emails (14)
       NSU (31)                                      PAMELA D STUBBS ---
       Personal (118)                                1   know. But, I can handle that. I don't like people in my business anyway. I just don't want to move :'(
       Reviewer Com me ..
       Less                                          KELDRIC J WILLIAMS ---
       Important                                     You don't have to move. IF you are asked to help and you accept then let them know its only until they catch up or ask for a t1rne
I      Chats                                         frame. I don't want people in my business either especially as much as some of these people whispe1· in here. If anyone ever
                                                     spoke or talked to me jackie would start rumors that i was up to something. She even got alot of people avoiding or being chitty
       All Mail                                          .,,_   •••   1:1..   ___ L L L • . • •   •••   • • • • • • LL'



       Spam
                                             [____=._]




https://mail .google .com/mail/u/O/#chats/14 76e36a800531 34                                                                                                                            i,   i
